ORDER
Stephen E. Esselman of Louisville has acknowledged that he did not meet the Continuing Legal Education requirements for the year ended June 30, 1998. He states that he is now aware that he had miscalculated the credits necessary to cure his deficiency of record. He did not attend any authorized CLE program until after a motion to show cause was filed by the Kentucky Bar Association/Continuing Legal Education Commission on November 6, 1998. On November 11, 1998, Esselman attended a two hour session at the Louisville Bar Association.
The Commission sent four notices regarding the CLE record for the year ended June 30, 1998, in March, April, July and August of 1998. Esselman did not file a request for a time extension of any type or complete the necessary CLE requirements until November 11, 1998. On November 6, 1998, the Commission filed a motion to show cause before this Court, and on December 21,1998, we issued a show cause order. Esselman ultimately acknowledged his CLE deficiency in an undated letter received by the Supreme Court Clerk on January 11,1999.
It is the finding of this Court that Stephen E. Esselman has not shown cause for failing *851to meet the CLE requirements of SCR 3.661 for the year ending June 30, 1998. Essel-man’s CLE credits earned on November 11, 1998, may be credited to the CLE year which ended on June 30,1998.
Therefore, it is ORDERED, pursuant to SCR 3.669(4), that the requirement of suspension be abated and that Esselman be required to pay a $600 penalty within 20 days of the date of this order. Execution can be issued for failure to comply. Esselman is also directed that a nonhardship extension pursuant to SCR 3.667(2) will not be available to him for the educational year ending June 30, 1999 or the educational year ending June 30, 2000. Failure to meet the Continuing Legal Education requirements in the future will result in suspension pursuant to SCR 3.669(4). Failure to pay the required penalty will also result in suspension.
All concur.
Entered February 18,1999.
/s/Joseph E. Lambert CHIEF JUSTICE